Citation Nr: 1735144	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-13 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard from November 1977 to May 1978 and was discharged under honorable conditions.  He immediately re-enlisted in May 1978 and was discharged in September 1982 under "other than honorable conditions."  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Decision Review Officer (DRO) in July 2009 and before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2015.  Copies of the hearing transcript are of record and have been reviewed.

A December 2015 Board decision denied service connection for a left hand disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court issued a memorandum decision which set aside the December 2015 Board decision and remanded the matter of service connection for a left hand injury for further proceedings.  The basis of the remand was that, "the Court finds no basis to conclude that the hearing officer's failure to describe evidence that might be submitted to support Mr. [redacted] claim was nonprejudicial."  However, the Veteran and his representative were on notice since at least the Court's remand as to the necessary evidence that is required to substantiate the claim.  








FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a left hand strain.
 
2.  A left hand laceration was "noted" on the Veteran's service entrance examination report, but this pre-existing left hand disability was not permanently worsened during active service.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a left hand disability. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran, the Veteran's representative nor the Veteran's counsel before the Court has submitted any additional evidence or argument since the Court's decision.

Moreover, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks service connection for a left hand disability.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

On review of all evidence, both lay and medical, the Board finds that the Veteran has not met his evidentiary burden regarding service connection for a left hand disability. 

The Veteran had a left hand laceration prior to his service entrance in November 1977.  He testified that prior to basic training (but after processing and swearing-in), he tripped and fell and a piece of glass became lodged in his left hand.  He stated that he underwent surgery to remove the glass and has had symptoms ever since.  On his entrance Report of Medical History completed in August 1977, he noted that he had glass in his left hand/thumb, in response to the question of whether he had been advised to any operations.  In addition to this lay evidence, on an August 1977 Report of Medical Examination, the examiner made the following notations: per an August 1977 doctor letter, glass in left palm, "removed particle NCD" and a well-healed incision.  Under the "Recommendation" section of the report, the examiner noted "RBJ 2 weeks post glass removal."  A pre-existing left hand disability has been established.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  

Notably, aside from the notation on the entrance reports of examination and medical history, the Veteran's STRs are entirely negative for any left hand injuries, complaints, diagnoses, or treatment in service, including on his separation examination.  This is the case even though the Veteran reported numerous other maladies during service (back pain, a tooth ache, a groin rash, a sore throat, face bumps and foot problems).  Generally, it would be expected that problems with the left hand would be documented in the STRs in some manner, if there was a problem, especially given the other complaints replete throughout the STRs.  Because they are not, there is an inference that such events did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7).  Accordingly, the Board concludes that the evidence does not reach the level of equipoise that the Veteran's pre-existing left hand laceration noted at service entrance increased in severity during service.  

The Board recognizes the Veteran's statements and testimony presented throughout the course of this appeal that his currently diagnosed left hand disability is related to his military service.  Although he is competent to recount symptoms associated with the pre-existing left hand laceration, the evidence does not demonstrate that he possesses the knowledge, training, or experience to provide a competent medical opinion explaining how the pre-existing condition is related to service (i.e., permanently worsened or aggravated beyond its natural progression during service). A competent opinion regarding aggravation requires knowledge of the natural progression of a hand laceration, and an understanding of how other factors may affect the progression of the condition.  As the Veteran is not shown to possess such knowledge or understanding, his recent assertions of an etiological relationship to service are not afforded any probative weight.  In fact, the Board notes that on the question of aggravation, the Veteran has not presented any specific argument, although he has been given ample opportunity to, at a DRO hearing, a Board hearing and subsequent to the Court's remand of this matter.  

Even assuming the Veteran was sound upon entrance and then suffered from his hand injury during a period of service, the Board finds there is no nexus to service.  See Gilbert v. Shinseki, 749 F.3d 1370, 1373 (2014) ("[t]he presumption of soundness does not relate to the nexus requirement.").  First, as noted above, the Veteran's STRs are otherwise silent for any continued left hand problems, even though many other issues were reported.  Next, his separation examination contains no notations regarding the left hand.  Additionally, post-service evidence does not show any left hand complaints or treatment until June 2008, at which time he was scheduled for six sessions of hand/wrist rehabilitation to manage arthritic-type pain; diagnosis was bilateral hand sprains due to wear and tear.  See June and July 2008 Mercy Hospital treatment notes.  This is thirty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered . . . as evidence of whether a pre-existing condition was aggravated by military service."). 

Rather than implicating service, the inference from these records is that his hand problems were caused by his employment.  The Veteran worked at the Bureau of Forestry as a tree trimmer.  In a Mercy Hospital Work Capacity Program Functional Capacity Evaluation, received in September 2008, the Pertinent History notes, "[p]er client report, he states the pain had been slowly building over a significant amount of time secondary to the heavy physical demands of the job; i.e. lifting and removing branches, cut down trees.  The pain became unbearable on 3/21/08." (emphasis added).  

The Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Here, the weight of the evidence does not rise to the level of equipoise that the left hand laceration increased in severity during service or began in service such that it continues to the present day; thus, the evidence does not demonstrate aggravation of the pre-existing left hand disability by service or a nexus to service.  Because the evidence does not demonstrate worsening of left hand disability during service, the presumption of aggravation does not arise in this case, therefore the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service is not demonstrated and a nexus to service is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for left hand disability must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Service connection for a left hand disability is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


